| iFITZSIMMONS, Judge,
concurring with reasons.
The trial court is tó be commended for its determination and ably considered reasons for judgment. The evidence and expert testimony, when considered as a whole, did not substantiate that there had been a change in circumstances to the detriment of this well-adjusted seven year old child, such that modification of custody was in her best interest at this juncture.
The contradictory expert testimony presented by a psychiatrist, a professional counselor, and a social worker, addressed only portions of the attendant facts at issue. The court astutely sifted through the fragmented opinions to apply the reliable (and undervalued) tool of well-reasoned logic in order to reach the essence of the particular circumstances, personalities and relationships involved. See Miramon v. Bradley, 96-1872, p. 7 (La.App. 1st Cir. 9/23/97); 701 So.2d 475, 479.